Citation Nr: 0309379	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  00-05 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for degenerative joint 
disease and discogenic disease L5-S1 as secondary to the 
service connected disability of right and left knee 
condition.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left ear hearing 
loss.

4.  Entitlement to a compensable evaluation for a right knee 
condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated July 1999 and 
April 2000 of the Department of Veterans Affairs (VA) 
Regional Office in San Juan, Puerto Rico, which denied the 
benefits sought on appeal.


FINDINGS OF FACT

1.  Right ear hearing loss is not shown by competent medical 
evidence to have a nexus or relationship to service.

2.  The preponderance of the evidence is against the claim 
that the veteran's service connected disability of the right 
and left knees caused or aggravated his degenerative joint 
disease and discogenic disease L5-S1.

3.  An April 1999 Board decision denied the veteran's claim 
of entitlement to service connection for left ear hearing 
loss.

4.  Evidence pertinent to the veteran's application to reopen 
a claim for service connection for left ear hearing loss, 
which has been received since the April 1999 Board decision, 
includes an October 2000 RO hearing, not of record at the 
time of the Board decision, that bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered to decide 
fairly the merits of the claim.

5.  Left ear hearing loss is not shown by competent medical 
evidence to have a nexus or relationship to service.

6.  Throughout the period under consideration, the veteran's 
right knee condition is manifested by pain, crepitus, 
effusion, weakness, instability; with range of motion from 
zero to 140 degrees.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2002).

2.  Degenerative joint disease and discogenic disease L5-S1 
are not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2002).

3.  The Board's April 1999 decision, denying entitlement to 
service connection for left ear hearing loss is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2002).

4.  The evidence concerning the veteran's left ear hearing 
loss submitted since the April 1999 Board decision is new and 
material; thus, the requirements to reopen the claim of 
entitlement to service connection for left ear hearing loss 
have been met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2002).

5.  Left ear hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2002).

6.  The criteria for a 20 percent evaluation, but no higher, 
for a right knee condition have been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 4.47, 4.40, 4.45, 
4.59, Diagnostic Codes 5256, 5257, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; VA 
examinations dated November 1996, June 1999, March 2000, and 
January 2001; VA MRI dated June 2000; VA outpatient treatment 
records dated 1995 to 2002; statements from R.A.S., M.D., 
dated November 1997 and October 2000; transcript of October 
2000 RO hearing.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefits at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefits sought. 

The April 2002 supplemental statement of the case informed 
the veteran of the VCAA.  In accordance with the requirements 
of the VCAA, the supplemental statement of the case informed 
the appellant what evidence and information VA would be 
obtaining.  It explained that VA would make reasonable 
efforts to help him get evidence such as medical records, 
employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  

Thus, through items of correspondence the RO has informed the 
veteran of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).



I.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as hearing loss and arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1131, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Right ear hearing loss

Background

Service medical records show that at his induction 
examination dated December 1965 showed pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
-5
5
-5








There is no evidence of complaints or diagnoses of right ear 
hearing loss.  His separation examination dated September 
1967 did not indicate audiometer testing.  The examination 
noted normal clinical evaluation of the ears and drums.  On 
his Report of Medical History dated September 1967, the 
veteran did not indicate any problems with his hearing.  
Military records show that the veteran was a cook and wheeled 
vehicle mechanic.

At his VA Audiology examination dated November 1996, the 
veteran complained of bilateral hearing loss for many years 
and claimed one year of military noise exposure while in 
Vietnam.  

On the authorized audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
30
40

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear.  The examiner noted that in the 
right ear pure tone air conduction thresholds showed hearing 
within normal limits at 500Hz with a mild sensorineural 
hearing loss from 1000 Hz to 4000 Hz and word recognition 
score was decreased.  It was noted that the veteran might 
benefit from amplification.  

At his October 2000 RO hearing, the veteran testified that he 
sustained hearing loss while in the military.  The veteran 
believed that his hearing loss was due to firing his rifle in 
service and while in Vietnam he was exposed to noise when 
munitions were detonated a half-kilometer away.  The veteran 
indicated that he was prescribed hearing aids by the VAMC.  

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385.  In this 
case, the veteran meets the requirements for impaired hearing 
of his right ear as he had ear as he had a 40-decibel 
threshold at 4000 Hz and had a speech recognition score of 90 
percent.

Analysis

In this case the veteran meets the requirements for impaired 
hearing of his right ear as he had a speech recognition score 
of 90 percent and a 40-decibel threshold at 4000 Hz.  The 
evidence does not support a finding that the veteran's right 
ear hearing loss was manifested during service.  There is no 
medical evidence linking the veteran's current right ear 
hearing loss to his period of active duty service.  There is 
no medical evidence showing any significant decrease in 
hearing loss acuity during service and no medical evidence of 
hearing loss until many years after separation from service.  

The preponderance of the evidence is against the veteran's 
claims for entitlement to service connection for right ear 
hearing loss.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claims that would give rise to a reasonable doubt 
in favor of the veteran, the benefit-of-the-doubt rule is not 
applicable, and the appeal as to this issues are denied.  38 
U.S.C.A. § 5107(b); See also Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).

B.  Degenerative joint disease and discogenic disease L5-S1 
as secondary to the service connected disability of right and 
left knee condition

Background

Service medical records are negative for any complaints, 
treatment, or diagnoses of a low back condition.

At his November 1996 VA orthopedic examination, the veteran 
did not complain of low back pain.

A statement from R.A.S., M.D., dated November 1997 indicated 
that the veteran was seen due to pain, weakness, and 
discomfort in his left knee, left leg and lower back.  There 
was also pain in his left hip, right knee, left inguinal 
region and in his coccyx and sacroiliac region.  It was noted 
that the veteran used Acetaminophen for pain.  The diagnostic 
impression was lumbosacral myositis.  The physician noted 
that the problems with the veteran's back, hips, and knees 
were obviously related to his original injury he suffered 
with impairment in his left knee.  The physician noted that 
the present problems were most likely related to his original 
injury.

At his March 2000 VA examination, the veteran complained of a 
mild low back pain associated with occasional numbness of the 
dorsum of the left foot and right great toe.  The veteran 
reported that during active military service he never went to 
sick call due to low back pain.  He indicated that he went to 
see his private doctor due to low back pain with radiation to 
the hips and was told by the doctor that due to his left knee 
and right knee conditions, his low back was affected because 
of improper posture.  It was noted that during the last year 
there were no visits to the emergency room or 
hospitalizations due to low back pain.  It was also noted 
that there were no visits to doctors due to low back pain.  

The diagnosis was degenerative joint disease and discogenic 
disease at L5-S1 level by x-rays of the lumbar spine in March 
2000.  The examiner noted that the veteran's separation 
examination was normal for a low back or any back condition.  
On a questionnaire he was asked if he had ever had or did he 
have a recurrent back pain and he answered "No".  The 
examiner also noted that the veteran's service medical 
records were silent for a back condition.  The examiner 
indicated that the veteran's original claim for service 
connection was received in January 1996, 29 years after 
service and that the original claim did not mention a back 
condition.  The veteran was granted service connection due to 
a left knee condition.  On that VA examination he did not 
complain of low back pain.  The examiner indicated that there 
was evidence of treatment for a low back condition for the 
first time on a medical certificate by R.A.S., M.D. in 
November 1997, which was 30 years after service.  In the 
absence of treatment or complaint for a low back condition 
for 30 years in spite of the knee conditions, it was the 
opinion of the examiner that the present low back condition 
as seen on x-rays ordered today was not secondary to his 
service connected left or right knee conditions.  It was 
related to the natural process of aging.

Another statement from R.A.S., M.D., dated October 2000 
indicated that that the veteran had been reevaluated due to 
pain in his back, glutei, legs, knees, ankles, and feet.  It 
was noted that the veteran had much pain, weakness and 
instability of his left knee and pain, swelling, and weakness 
of his right knee.  It was noted that the veteran also had 
pain in his low back, right hip, gluteus, and irradiation to 
the right leg and foot.  He had decreased sensation in the 
right foot.  

Examination of the lumbosacral region showed he had 
paravetebral myositis and multiple trigger points.  He had 
positive straight leg raise at 45 degrees on the left.  The 
MRI showed degenerative changes of the lumbosacral spine, 
degenerative disc disease at L5-S1.  As well has having 
bilateral knee disabilities, the examiner noted that the 
veteran also had osteoarthritis, degenerative disc disease 
with herniated nucleus pulposus and concentric disc bulging 
that were contributing to his disability.  The examiner 
concluded by stating that the veteran had several problems 
that were causally related to the original lesion that he 
suffered while in the service of the United States Army.  The 
veteran's problems had progressively worsened and evolved to 
the point of causing marked disability.

At his October 2000 RO hearing, the veteran testified that 
his back was affected by his left and right knee 
disabilities.  The veteran indicated that his private 
physician told him that his back condition was caused by his 
right and left knee disabilities.

At his January 2001 VA examination, the veteran complained of 
low back pain during the day then most every night.  The low 
back pain was described as sharp, form the waistline to the 
buttocks.  He also complained of numbness of the digits #2, 3 
of the right foot and the cramping of the medial arch of the 
left foot.  He indicated he had weakness of the left lower 
extremity.  He complained of fecal constipation, complaints 
of occasional electricity from the toes #2, #3 right foot up 
to thigh.  He complained of decreased sensation of the left 
lower extremity.

It was noted that the veteran had an MRI of the lumbosacral 
spine which showed degenerative changes of the lumbosacral 
spine, degenerative disc disease of L5-S1, concentric disc 
bulging at L5-S1, left lateral disc bulging of L4-L5, 
degenerative joint disease of apophyseal joints of L5-S1 and 
lumbar spasm.  This VA examiner noted that the veteran on his 
separation examination from service had no complaint of low 
back pain and service medical records were silent towards low 
back pain.  It was noted that the veteran's first complaint 
of low back pain in the record was on a medical certificate 
by R.A.S., M.D., dated November 1997.  The orthopedic follow-
ups and the physical medicine and rehabilitation (PM&R) 
follow-up after surgery found the veteran with adequate knee 
stability.  No comment was made on gait alteration as 
evidenced in physical examination.  The examiner noted that 
the veteran ambulated without assistive devices, equal step 
length, normal cadence, and with no limping.  The veteran had 
lumbosacral findings on MRI, but the examiner noted it was 
his opinion that his low back condition was not secondary to 
his left knee reconstruction surgery.  There was no evidence 
of gait alteration as evidenced today.  There was no gait 
pattern perceived to be abnormal by orthopedic follow-up or 
by PM&R follow-up.

Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).  In addition, secondary service connection may also 
be granted for the degree of aggravation to a nonservice- 
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.

Analysis

The evidence establishes that the veteran has degenerative 
joint disease and discogenic disease L5-S1; however, there is 
no persuasive medical evidence suggesting a nexus or link 
between these disabilities and his service connected right 
and left knee disabilities.

The veteran's private treating physician rendered two 
statements concerning his knee disabilities and his 
degenerative joint disease and discogenic disease L5-S1 in 
November 1997 and October 2000.  In addition, two separate VA 
examiner's examined the veteran and rendered opinions as to 
the possible link between the veteran's knee disabilities and 
his degenerative joint disease and discogenic disease L5-S1.  
As is true with any piece of evidence, the weight to be 
attached to these opinions is within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993); see also Winsett v. West, 11 Vet. App. 420 
(1998) (The United States Court of Veterans Appeals (Court) 
affirmed the Board's decision which weighed two medical 
opinions, from an expert and a treating physician); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (Board favoring one 
medical opinion over another is not error).

The Court rejected the "treating physician rule," which 
holds that opinions of a claimant's treating physician are 
entitled to greater weight than opinions from medical experts 
who have not treated a claimant.  Guerrieri v. Brown, 4 Vet. 
App. 467, 471 (1993).

It is determined that the VA opinions by two separate 
examiners is more persuasive than the opinions rendered by 
the veteran's treating physician.  Both VA examiners, after 
conducting examinations and reviewing the case file, rendered 
opinions that the veteran's low back disability was not 
secondary to his service connected knee disabilities.  The VA 
examiners found that the veteran walked with a normal gait 
with no evidence of gait alteration as described by the 
veteran's treating physician.  For these reasons, the VA 
examiner's opinions rendered in March 2000 and January 2001 
are determined to be more persuasive than the opinions 
rendered by the veteran's treating physician, and it is 
determined that the veteran's degenerative joint disease and 
discogenic disease L5-S1 are not due to the service connected 
right and left knee disabilities.  

Therefore, it is determined that the veteran's degenerative 
joint disease and discogenic disease L5-S1 were not 
proximately due to or the result of his service-connected 
right and left knee disabilities, nor was the low back 
disability sustained in service or within one year of leaving 
service.  Accordingly, as the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable, and the claim for secondary service 
connection for degenerative joint disease and discogenic 
disease L5-S1 must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

C.  New and material evidence

The veteran filed for entitlement to service connection for 
left ear hearing loss in January 1996 and was denied by a 
decision in December 1996.  This denial was affirmed by a 
Board decision in April 1999.  The veteran attempted to 
reopen his claim in February 2000.  By a rating decision 
dated April 2000 the veteran was informed that his claim 
continued to be denied and he would have to submit new and 
material evidence to reopen his claim.  

It is noted that unless the Chairman orders reconsideration, 
or one of the other exceptions to finality, all Board 
decisions are final on the date stamped on the face of the 
decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  A claim 
denied by a final decision may not be reopened and 
readjudicated by the VA, except on the basis of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If it is found that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (It is noted 
that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)).

Under 38 C.F.R. § 3.156(a) (2002), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the April 1999 Board 
decision consisted of the following: service medical records 
that an October 1965 pre-induction examination showed pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
0
10
10
15


A hearing loss disability was not diagnosed.  An audiometric 
test was not recorded on his September 1967 examination 
report.

A November 1996 VA audiological examination, the veteran 
complained of bilateral hearing loss for many years and 
constant left ear tinnitus.  The veteran reported one-year 
exposure to military noise while in Vietnam.  An audiogram 
showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
40
35
35
55
55

Speech audiometry revealed speech recognition ability of 88 
percent in the left ear.  The audiologist noted that the 
veteran showed mild to moderate sensorineural hearing loss 
with decrease word recognition of the left ear.

Evidence received since the April 1999 Board decision 
consists of the following: An October 2000 RO hearing in 
which the veteran testified that he incurred left ear hearing 
loss because he was left handed and the shell ejection port 
was closer to the left ear causing hearing loss.  The veteran 
also testified that he was stationed in an area of Vietnam 
where there were munitions and bombs and that is where they 
were detonated.  He indicated that this was about a half 
kilometer away from where he was which also caused his 
hearing loss.  The veteran reported that he was prescribed 
hearing aids by the VAMC.

The RO hearing in which the veteran claimed that he was 
exposed to noise such as rifle fire and ordnance explosions 
while in service is so significant that it must be considered 
to fairly decide the veteran's claim.

Accordingly, in applying the fair process review contemplated 
by the terms of 38 C.F.R. § 3.156(c), it is concluded that 
new and material evidence has been submitted to reopen the 
claim of service connection for left ear hearing loss.

Over the course of the development of this claim, the veteran 
has been provided with information about the laws and 
regulations pertaining to entitlement to service connection 
for left ear hearing loss.  He has presented arguments based 
on an understanding of the requirements for the grant of 
service connection.  Therefore, he has had adequate notice 
and opportunity to be heard with regard to the question of 
entitlement to service connection.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Accordingly, without further development, a 
decision will be entered on the merits of the underlying 
claim for service connection.

Analysis

As noted above concerning the veteran's right ear hearing 
loss, for the purpose of applying the laws of VA, impaired 
hearing will be considered a disability when: (1) the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000 or 4000 Hertz is 40 decibels or greater; (2) when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or (3) when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 
3.385.  In this case, the veteran meets the requirements for 
impaired hearing of his left ear.  

The evidence does not support a finding that the veteran's 
left ear hearing loss was manifested during service.  There 
is no medical evidence linking the veteran's current left ear 
hearing loss to his period of active duty service.  There is 
no medical evidence showing any significant decrease in 
hearing loss acuity during service and no medical evidence of 
hearing loss until many years after separation from service.  

The preponderance of the evidence is against the veteran's 
claims for entitlement to service connection for left ear 
hearing loss.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claims that would give rise to a reasonable doubt 
in favor of the veteran, the benefit-of-the-doubt rule is not 
applicable, and the appeal as to this issues are denied.  38 
U.S.C.A. § 5107(b); See also Gilbert, 1 Vet. App. at 49, 54-
56.

I.  Compensable initial rating

A.  Right knee condition

Background

VA medical records show that in November 1995 the veteran 
reported a history of sustained trauma to both knees during 
service, and now complained of pain in both knees.  The 
assessment was pain in both knees.  A December 1995 medical 
record indicated that the veteran was seen complaining of 
pain and instability in the right knee.  The assessment was 
rule out meniscus tear.  A December 1995 MRI of the right 
knee revealed mild joint effusion with intact anterior and 
posterior cruciate ligaments as well as well preserved 
articular cartilage.

VA examinations dated September through November 1996 contain 
no reports of complaints or diagnoses pertaining to the 
veteran's right knee.

A a November 1997 statement from R.A.S., M.D., indicated that 
the veteran was evaluated for pain, weakness, and discomfort 
in his left knee, right knee, and back.  The veteran reported 
on and off pain in the right knee.  On evaluation, there was 
patellofemoral crepitus in the right knee.  The physician 
opined that the presence of pain, discomfort, and instability 
in the left knee resulted in the veteran's altered gait, 
which caused pain and weakness in the right knee.  According 
to the physician, the veteran's problems with his knees were 
obviously related to his original injury he suffered with 
impairment in is left knee.  

At his June 1999 VA examination, the veteran reported no pain 
in the right knee or other right knee symptomatology.  Range 
of motion of the right knee was flexion to 140 degrees and 
extension to 0 degrees with no painful motion in the range of 
motion measured.  It was noted that there was no objective 
evidence of painful motion edema, effusion, instability, 
weakness, redness, heat, abnormal movement, and guarding of 
movement of the right knee.  There was a positive patellar 
grinding test on the right knee.  There was a non-disabling 
mild tenderness to palpation on the right hamstring tendon 
insertion upon doing resistance towards right knee flexion.  
The veteran had a normal gait cycle, there was no ankylosis, 
no leg discrepancy, and no constitutional signs for 
inflammatory arthritis.  It was noted that a MRI of the right 
knee in December 1995 showed normal findings except for a 
small knee effusion.  The diagnosis was right hamstring 
tendonitis.  It was noted that the right hamstring tendonitis 
was not related to the service connected left knee condition.

An October 2000 statement from R.A.S., M.D., indicated that 
the veteran had been reevaluated due to pain in his back, 
glutei, legs, knees, ankles, and feet.  It was noted that the 
veteran had pain, swelling, and weakness of his right knee.  
The examiner indicated that the veteran was concerned about 
the development of instability in his right knee and the 
presence of recurrent falls as a consequence of the pain 
weakness and instability in the right knee.  He had pain in 
his low back, right hip, gluteus and irradiation to the right 
leg and foot.  He had decreased sensation in the right foot.

The examination showed pain and swelling in the right knee 
with positive patellofemoral pain, crepitus and weakness of 
the knee.  There was increased mediolateral motion of the 
right knee and there was subluxation of the knee when there 
was weight bearing with knee flexion, causing the knee to 
give out on him.  The examiner noted that as a consequence of 
the veteran's service related left knee injury and subsequent 
disability, he had also developed right knee problems that 
consisted of degenerative joint disease, patellofemoral 
syndrome, knee effusion, with significant disability that 
caused multiple falls.  

At his October 2000 RO hearing, the veteran testified that he 
did not walk properly and possibly had atrophy in the right 
leg.

Criteria

The service connected right knee disability is an original 
claim placed in appellate status by a notice of disagreement 
taking exception with the initial rating assigned by the RO 
after a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119, 127 (1999).  Accordingly, consideration 
must be given to the possibility of staged ratings during the 
entire time period covered by the appeal.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2002).

The RO has rated the veteran's right knee condition as 
analogous to 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
pertaining to impairment of the knee with recurrent 
subluxation or lateral instability.  Under this code, slight 
impairment of the knee warrants a 10 percent evaluation, 
moderate impairment of the knee warrants a 20 percent 
evaluation, and a 30 percent evaluation requires severe 
impairment of the knee.

Diagnostic Code 5256 provides that, where there is ankylosis 
of the knee that is at a favorable angle in full extension or 
in slight flexion between 0 and 10 degrees, a 30 percent 
evaluation is warranted.  

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 for limitation of extension of the leg 
provides a non-compensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.  38 C.F.R. § 4.71a.

Analysis

Based on the current record, the medical evidence shows that 
the veteran's right knee symptomatology warrants a 20 percent 
evaluation under Diagnostic Code 5257.  The evidence 
indicates that the right knee disability is manifested by 
pain, crepitus, effusion, weakness, and instability.  The 
normal range of motion of the knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  The VA examination in June 1999 found range of motion of 
the right knee from 0 degrees of extension to 140 degrees of 
flexion.  The veteran's private examiner in October 2000 did 
not indicate range of motion of the right knee.  

However, there is no evidence that the veteran's right knee 
disability is manifested by severe recurrent subluxation or 
lateral instability, or that it causes more than moderate 
overall right knee impairment.

Consideration has also been given as to whether an increased 
evaluation could be assigned for the veteran's left knee 
disability on the basis of functional loss due to objective 
evidence of pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca, supra.  In making this determination, it is 
found that since Diagnostic Code 5257 is not predicated on 
loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as 
interpreted in DeLuca, 8 Vet. App. at 202, do not apply to a 
rating under Diagnostic Code 5257.  See Johnson v. Brown, 9 
Vet. App. at 7, 9 (1996).

However, an evaluation higher than 20 percent is not 
warranted under either of the diagnostic codes pertaining to 
limitation of motion of the knee and leg.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  As noted above, the 
veteran was found to have range of motion from 0 to 140 
degrees.  Further, the record shows no x-ray evidence of 
arthritis in the right knee or limitation of motion to 
warrant a zero evaluation under 5260 or 5261.  Therefore, a 
separate rating under Diagnostic Code 5010-5003 is not 
warranted.  VAOPGCPREC 23-97 (A claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257 based on additional 
disability).  In absence of evidence of ankylosis (Diagnostic 
Code 5256) or impairment of the tibia and fibula (Diagnostic 
Code 5262), there is no basis for evaluating the veteran's 
disability under any other diagnostic code.  See 38 C.F.R. § 
4.71, Diagnostic Codes 5256, 5262.  The assigned 20 percent 
evaluation encompasses impairment of the right knee due to 
any pain on movement.  38 C.F.R. § 4.40.


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for degenerative joint 
disease and discogenic disease L5-S1 as secondary to the 
service connected disability of right and left knee condition 
is denied.

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for left 
ear hearing loss.

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to an initial evaluation of 20 percent for a 
right knee condition is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

